Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
After further consideration the claims of Groups Ia and Ib are hereby rejoined as Group I, claims 1, 3, 4, 7, 12, 13, 16 and 17, drawn to a compound of formula II or formula III, and methods of decreasing the rate of aging of a subject and treating or decreasing the risk of developing an age-related disease or disorder, comprising administering a therapeutically effective amount of a compound according to claim 1 to the subject.  Additionally, Groups IIa and IIb are hereby rejoined as Group II, claims 8, 11, 14, 15, 18 and 19, drawn to a compound of formula V, and methods of decreasing the rate of aging of a subject and treating or decreasing the risk of developing an age-related disease or disorder comprising administering a therapeutically effective amount of a compound according to claim 8 to the subject.  
Applicant’s election without traverse, in the response filed on 4/14/2022, of Group IIb, drawn to a compound of formula V and a method of decreasing the risk of developing an age-related disease, is acknowledged.  
In view of the rejoinder of the claims of Groups IIa and IIb to form Group II, supra, drawn to a compound of formula V (as recited in claim 8), and methods of decreasing the rate of aging of a subject and, treating or decreasing the risk of developing an age-related disease or disorder, comprising administering a therapeutically effective amount of a compound according to claim 8 to the subject, claims 8, 11, 14, 15, 18 and 19 are presently under consideration.  The requirement is still deemed proper.  Re-affirmation of the election is requested when Applicant responds to this Office Action.
Applicant’s election of species, in the reply filed on 4/14/2022, of the compound, violuric acid, and neurodegenerative diseases is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the election of species requirement, the election of species has been treated as an election without traverse (MPEP § 818.01(a)).  The Election of Species requirement is thus deemed to be proper and is made Final.
The elected compound, violuric acid, has the following chemical structure:

    PNG
    media_image1.png
    197
    167
    media_image1.png
    Greyscale
.

Independent claim 8 recites:  “An anti-aging compound according to formula V:

    PNG
    media_image2.png
    137
    124
    media_image2.png
    Greyscale

wherein R1 and R2 are selected from H, CH3, C2H5, C3H7, C4H9, and phenyl groups, and X is selected from S and NH.”
The elected compound, violuric acid, is not defined by formula V, as recited in claim 8, because the formula variable X is not defined as including O (oxygen).  Accordingly, violuric acid does not read on claim 8 and the claims depending therefrom.  Search and examination of the claims is limited to compounds that read on compounds according to formula V, as recited by claim 8.

Status of Claims
Claims 1, 3, 4, 7, 8 and 11-19 are pending.
Claims 1, 3, 4, 7, 12, 13, 16 and 17 are withdrawn from consideration in accordance with 37 CFR 1.142(b), because they are contained in non-elected groups.
Claims 8, 11, 14, 15, 18 and 19 are presently under consideration.

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed 8/05/2020, is acknowledged and has been reviewed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, which depends from claim 8, recites the limitation "a pharmaceutically acceptable carrier".  There is insufficient antecedent basis for this limitation in the claim.

Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is drawn to a method of decreasing the rate of aging of a subject, comprising administering a therapeutically effective amount of a compound according to claim 8 to the subject.    It is unclear how one attempting to practice the invention would determine that the rate of aging in a subject has decreased and the amount of the compound needed to be administered to the subject to reduce said rate of aging, making it impossible to ascertain with reasonable precision the metes and bounds of the claims.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 15, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
(1) Breadth of claims.
The method claims are drawn to a method of “decreasing the rate of aging” of a subject (claims 14 and 15) and a method of “treating or decreasing the risk of developing and age-related disease or disorder” in a subject, comprising administering a therapeutically effective amount of a compound according to claim 8 to the subject.  Claim 8 is drawn to a compound according to formula V:

    PNG
    media_image2.png
    137
    124
    media_image2.png
    Greyscale

wherein R1 and R2 are selected from H, CH3, C2H5, C3H7, C4H9, and phenyl groups, and X is selected from S and NH.

The term “treating”, as defined at para. [0033] of the specification “refer to any action decreasing the rate of aging of a subject or providing a benefit to a subject having an age-related disease, including improvement in the condition through lessening or suppression of at least one symptom, delay in progression of the disease, etc.”
The scope of the claims is extremely broad because of the vast range of age-related diseases and disorders.  For example, the instant specification, at para. [0045] recites:  
A number of diseases and disorders are known to be age-related. An age-related disease is a disease where the risk of developing the disease is particularly associated with aging. In some embodiments, the age-related disease or disorder is selected from the group consisting of tumorigenesis and malignant cancer development, neurodegenerative disease, myocardial infarction, heart failure, atherosclerosis, hypertension, osteoarthritis, osteoporosis, sarcopenia, loss of bone marrow, cataract, multiple sclerosis, Sjogren's disease, rheumatoid arthritis, degraded immune function, diabetes, idiopathic pulmonary fibrosis, age-related macular degeneration, cerebral infarction, stroke, Alzheimer's disease, Parkinson's disease, Huntington's disease, and disorders caused by the decline in testosterone, estrogen, growth hormone, IGF-1, or energy production.

It is noted that the art does not teach of any single compound or related compounds that are effective in treating or reducing the risk of developing all (or most) of these diseases, nor would one skilled in the art reasonable expect such.
(2)  The nature of the invention and predictability in the art:  The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  
(3) Direction or Guidance and (4) Working Examples:
Paragraph [0039] of the specification discloses:
The inventors have identified small molecules that may act as artificial electron carrier/catalysts capable of acting as a sustainable redox mediator. Their anti-aging effects can be explained as a result of their ability to facilitate electron transfer between natural electron carriers and, in the long run, the normalization of mitochondrial dynamics and respiration in agent cells, which prolongs the availability of hematopoietic stem cells.
	
Generic dosage amounts are disclosed at para. [0054].  For example, the last three sentences of the paragraph recite “The pharmaceutical compositions may contain active ingredient in the range of about 0.1 to 2000 mg, preferably in the range of about 0.5 to 500 mg and most preferably between about 1 and 200 mg. A daily dose of about 0.01 to 100 mg/kg body weight, preferably between about 0.1 and about 50 mg/kg body weight, may be appropriate. The daily dose can be administered in one to four doses per day.
The specification does not provide any working examples for any compound defined by formula V, as defined by claim 8. 
 (5) State of the Prior Art: 
Ashkinazi (US Patent No. 7,074,925 B1) disclose compounds according to formula (I):

    PNG
    media_image3.png
    383
    461
    media_image3.png
    Greyscale

See col.3, first paragraph.
Compounds explicitly disclosed that anticipate the instantly claimed compound of formula V, include compounds (at col. 3) where:

    PNG
    media_image4.png
    156
    592
    media_image4.png
    Greyscale

i.e., Compounds XXXVI, XL, XLI, XLII, XLIII, XLIV, XLV, XLVI, XLVII, XLVIII, IL, and L.  Ashkinazi discloses physiological activity of these compounds at, for example, Tables 8-11, 15, and 19.  The patent doesn’t teach the use of the compounds for decreasing the rate of aging or decreasing the risk of developing an age-related disease or disorder in a subject
(6) Skill of those in the art: 
The skill in the art is low with regard to decreasing the rate of aging.  The skill in the art of decreasing the risk of developing an age-related disease or disorder varies, depending upon the particular disease or disorder.
(7) The quantity of experimentation needed: Owing especially to factors (1), (3) and (4), the quantity is expected to be high. 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashkinazi (US Patent No. 7,074,925 B1).
Claim 8 is drawn to an anti-aging compound according to formula V:

    PNG
    media_image2.png
    137
    124
    media_image2.png
    Greyscale

wherein R1 and R2 are selected from H, CH3, C2H5, C3H7, C4H9, and phenyl groups, and X is selected from S and NH.  Claim 11 is drawn to the “anti-aging compound of claim 8, further comprising a pharmaceutically acceptable carrier.”
It is noted that intended use confers no patentable weight to composition claims. In re Hack, 114 USPQ 161.  If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)  
The instant specification teaches that “alkyl or phenyl groups can be substituted or unsubstituted.” See para. [0038] (also see para. [0028]).
Ashkinazi (US Patent No. 7,074,925 B1) disclose compounds according to formula (I):

    PNG
    media_image3.png
    383
    461
    media_image3.png
    Greyscale

See col.3, first paragraph.
Compounds explicitly disclosed that anticipate the instantly claimed compound of formula V, include compounds (at col. 3) where:

    PNG
    media_image4.png
    156
    592
    media_image4.png
    Greyscale

i.e., Compounds XXXVI, XL, XLI, XLII, XLIII, XLIV, XLV, XLVI, XLVII, XLVIII, IL, and L.  
Various pharmaceutically acceptable carriers are used in the in vitro and in vivo assays disclosed by Ashkinazi.  The carriers include, for example, water (Table 19), and DMSO (col. 11, line 35; col. 13, lines 9-11; Tables 8-10).

Conclusion
Claims 8, 11, 14, 15, 18, and 19 are rejected.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070. The examiner can normally be reached M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG POLANSKY/Examiner, Art Unit 1629                                                                                                                                                                                                        
/SAVITHA M RAO/Primary Examiner, Art Unit 1629